    Case: 4:20-cv-01948-JMB Doc. #: 13 Filed: 03/08/21 Page: 1 of 2 PageID #: 36




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                        )
                                                       )
                  Plaintiff,                           )
                                                       )
           v.                                          )          No. 4:20-CV-1948 JMB
                                                       )
    SENATOR MO, et al.,                                )
                                                       )
                  Defendants.                          )

                                   MEMORANDUM AND ORDER

         This matter is before the Court on plaintiffs request to proceed in forma pauperis on

appeal. Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may not

grant the motion unless plaintiff "is under imminent danger of serious physical injury."

         After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully paid complaint.

         Accordingly,




1
  Engelv. Governor ofMissouri, l:20-cv-217 HEA (E.D.Mo); Engelv. Jefferson County Sheriff's Dept., No. 4:20-cv-
1226 MTS (E.D.Mo); Engel v. Missouri Courts, 4:20-cv-1258 SPM (E.D.Mo ); Engel v. Missouri Dept. ofCorrections,
4:20-cv-1430 AGF (E.D.Mo); Engel v. CCA, 4:20-cv-1639 NCC (E.D.Mo); Engel v. MoDOC, 4:20-cv-1668 RWS
(E.D.Mo); Engel v. Corizon, 4:20-cv-1695 NAB (E.D.Mo ); Engel v. ERDCC, 4:20-cv-1737 JMB (E.D.Mo); Engel v.
ERDCC, 4:20-cv-1739 JMB (E.D.Mo); Engel v. Probation and Parole of Missouri, 4:20-cv-1740 DDN (E.D.Mo);
Engel v. United States, 4:20-cv-1742 MTS (E.D.Mo); Engel v. Gov. ofMissouri, 4:20-cv-1797 AGF (E.D.Mo); Engel
v. ERDCC, 4:20-cv-1810 CDP (E.D.Mo ); Engel v. Corizon, 4:20-cv-1812 NAB (E.D.Mo ); Engel v. Mercy Hospital
Festus, 4:20-cv-1911 AGF (E.D.Mo); Engel v. Col, 4:20-cv-1923 HEA (E.D.Mo).
  Case: 4:20-cv-01948-JMB Doc. #: 13 Filed: 03/08/21 Page: 2 of 2 PageID #: 37




      IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

on appeal [ECF No. 12] is DENIED.

      Dated this 8th day of March, 2021.




                                           =.ROSS
                                                  DSTATES DISTRICT JUDGE




                                           2
